United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.W., Appellant
and
DEPARTMENT OF DEFENSE,
Fort Belvoir, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Norman R. McNulty, Jr., Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-2164
Issued: July 20, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 24, 2010 appellant filed a timely appeal from a March 15, 2010 merit decision
of the Office of Workers’ Compensation Programs (OWCP) which affirmed the termination of
her compensation benefits. Pursuant to the Federal Employees’ Compensation Act1 and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether OWCP met its burden of proof to terminate appellant’s
compensation benefits for her accepted injury effective July 15, 2009.
FACTUAL HISTORY
On August 19, 2008 appellant, then a 46-year-old supply technician filed a traumatic
injury claim alleging that, on August 15, 2008, while attempting to board a freight elevator a

1

5 U.S.C. §§ 8101-8193.

safety gate struck her on the head and neck. OWCP accepted contusions to the face, scalp and a
neck and cervical strain. Appellant stopped work on August 15, 2008.
Appellant was treated by Dr. J. Abbott Byrd, III, a Board-certified orthopedic surgeon,
from October 8, 2008 to January 26, 2009. Dr. Byrd diagnosed worsening cervical strain and
mechanical neck pain superimposed upon preexisting degenerative changes at C5-6. He noted
that an October 24, 2008 magnetic resonance imaging (MRI) scan of the cervical spine revealed
a small left paracentral disc protrusion at C4-5 mildly deforming the left ventral cord, severe C56 spondylosis and disc space narrowing with severe left foraminal stenosis and a small right
paracentral disc protrusion at C6-7 mildly deforming the right ventral cord. On January 7, 2009
Dr. Byrd noted appellant’s continued neck pain with radiation into her right arm. He opined that
her symptoms were due to the right C5-6 disc herniation which was causally related to the work
injury. Dr. Byrd recommended a C5-6 and C6-7 anterior cervical discectomy and fusion and
noted that appellant was disabled pending surgery.
On December 29, 2008 OWCP referred appellant to Dr. Steven C. Blasdell, a Boardcertified orthopedics surgeon, for a second opinion. In a February 19, 2009 report, Dr. Blasdell
reviewed the records and examined her. On examination, the neck revealed moderate
paracervical muscle tightness and tenderness and restricted cervical flexion and extension.
Dr. Blasdell diagnosed cervical spondylosis and C5-6 degenerative disc disease. He noted that
Dr. Byrd’s recommended discectomy was not medically necessary to correct the work injury and
that appellant’s current disability was not related to the accepted injury. Dr. Blasdell found that
she recovered from the accepted conditions of cervical strain, head and neck contusions and
required no further medical treatment. Appellant’s current symptoms of pain related to her
underlying and preexisting cervical degenerative condition. Dr. Blasdell advised that she could
return to work with permanent neck restrictions which were related to her preexisting underlying
cervical degenerative condition and unrelated to the August 15, 2008 work injury.
On April 2, 2009 OWCP issued a notice of proposed termination of compensation
benefits on the grounds that Dr. Blasdell’s report dated February 19, 2009 established no
residuals of the accepted contusions of the face, scalp and neck or cervical strain.
Appellant submitted reports from Dr. Byrd dated April 8 and 22, 2009. Dr. Byrd
disagreed with Dr. Blasdell and noted that appellant’s neck and upper extremity pain were
related to the August 15, 2008 work injury. He continued to recommend a C5-6 and C6-7
anterior cervical discectomy and fusion and noted the surgery was directly related to the
August 15, 2008 work injury.
OWCP found a conflict of medical opinion arose between Dr. Byrd, appellant’s treating
physician, who supported ongoing residuals of appellant’s work-related injuries and total
disability, and Dr. Blasdell, an OWCP referral physician, who determined that appellant’s workrelated conditions had resolved and she could return to her preinjury position as a supply
technician with restrictions related to the preexisting cervical degenerative condition.
On May 14, 2009 OWCP referred appellant to Dr. Felix M. Kirven, a Board-certified
orthopedic surgeon selected as the impartial medical specialist. In a report dated May 27, 2009,
Dr. Kirven reviewed the records provided and performed a physical examination. He reviewed

2

appellant’s job requirements, noted a history of her work injury and reviewed treatment
following the injury. On examination, the cervical spine revealed no spasm, lateral rotation of 75
degrees, extension of 60 degrees, pain with light finger touching, negative Spurling’s maneuver
and the axial compression test revealed neck pain which was an inappropriate illness behavior.
The thoracic spine had normal thoracic kyphosis with no tenderness or spasm. There was normal
strength of deltoids, biceps, triceps and wrist flexors and extensors. Lower extremity motor
examination revealed no abnormalities at the hip, knee, ankle and plantar and intact sensation at
C3-8, T1, L1-5 and S1 bilaterally and L1-5 and S1 bilaterally with normal reflexes of the upper
and lower extremities. Based on the examination, Dr. Kirven noted that appellant had symptom
magnification and functional overlay. The surgical procedures proposed by Dr. Byrd were not
related to the August 15, 2008 work injury, rather they were related to degenerative changes.
Dr. Kirven’s examination revealed no physical findings to indicate work-related disability; rather
appellant displayed symptom magnification. He noted that appellant had no residuals of the
accepted cervical strain or contusions and that these conditions were resolved. Dr. Kirven
reviewed appellant’s job description and noted that she could return to work full duty without
restrictions. Appellant’s current medical condition was related to symptom magnification or
inappropriate illness behavior that complicated her return to work. Dr. Kirven advised that work
injury did not aggravate her preexisting degenerative condition. He opined that appellant
reached maximum medical improvement and did not require additional treatment. Dr. Kirven
also provided a July 7, 2009 work capacity evaluation which advised that appellant could return
to her usual job with no limitations.
By decision dated July 15, 2009, OWCP terminated appellant’s wage-loss compensation
and medical benefits effective that day.
On August 13, 2009 appellant requested a telephonic oral hearing which was held on
December 23, 2009. In reports dated January 7 to August 5, 2009, Dr. Byrd noted appellant’s
continued complaint of right upper extremity pain due to the C5-6 and C6-7 disc herniation and
recommended an anterior cervical discectomy and fusion. He reviewed Dr. Kirven’s report and
reiterated his opinion that appellant’s symptoms and need for surgery were directly related to her
work injury. On August 7, 2009 Dr. Byrd performed an anterior cervical discectomy and fusion
at C5-6 and C6-7 and diagnosed spondylosis at C5-6 with foraminal stenosis and right C6-7 disc
herniation extruded. In reports dated August 24 to January 27, 2010, he noted that appellant was
progressing well postoperatively with improved radicular pain. Dr. Byrd returned appellant to
work light duty on November 16, 2009 and to full duty on January 4, 2010. In a January 27,
2010 report, Dr. Byrd opined that appellant sustained a right C6-7 disc herniation as well as a
cervical contusion and mechanical pain in part due to the preexisting C5-6 degenerative changes
which became symptomatic following her work injury of August 15, 2008. He opined that the
work injury necessitated appellant’s August 7, 2009 surgery.
In a decision dated March 15, 2010, the hearing representative affirmed the July 15, 2009
OWCP decision.

3

LEGAL PRECEDENT
Once OWCP accepts a claim, it has the burden of justifying termination or modification
of compensation benefits.2 After it has determined that an employee has disability causally
related to his or her federal employment, OWCP may not terminate compensation without
establishing that the disability has ceased or that it is no longer related to the employment.3 The
right to medical benefits for an accepted condition is not limited to the period of entitlement for
disability. To terminate authorization for medical treatment, OWCP must establish that a
claimant no longer has residuals of an employment-related condition, which requires further
medical treatment.4
ANALYSIS
OWCP accepted appellant’s claim for work-related contusions of the face, scalp and neck
and a cervical strain. It subsequently found a conflict in medical opinion. Appellant’s attending
physician, Dr. Byrd, a Board-certified orthopedic surgeon, supported ongoing residuals of her
work-related injuries, the need for surgery and total disability. Dr. Blasdell, OWCP’s referral
physician, determined that appellant’s work-related conditions had resolved, that she did not
require surgery and had no residuals of the work injury. He found she could return to her supply
technician position with restrictions based on her preexisting underlying cervical degenerative
disease. Consequently, OWCP referred appellant to Dr. Kirven to resolve the conflict.
The Board finds that the opinion of Dr. Kirven is sufficiently well rationalized and based
upon a proper factual background such that it is entitled to special weight and establishes that
appellant’s work-related contusion of the face, scalp and neck and cervical strain has ceased.
Where there exists a conflict of medical opinion and the case is referred to an impartial specialist
for the purpose of resolving the conflict, the opinion of such specialist, if sufficiently well
rationalized and based upon a proper factual background, is entitled to special weight.5
In a May 27, 2009 report, Dr. Kirven reviewed appellant’s history, reported findings and
noted that she exhibited no objective complaints or definite work-related abnormality in her
condition. He found symptom magnification and functional overlay. Dr. Kirven further found
that appellant did not exhibit any findings with regard to the accepted contusion of the face, scalp
and neck and cervical strain. He found no evidence of cervical muscle spasms and noted normal
range of motion, and normal strength and sensation. Dr. Kirven opined that appellant’s accepted
cervical strain and contusions of the face, scalp and neck were resolved. He reviewed her job
description and noted that she could return to work full duty without restrictions. Dr. Kirven
advised that the examination failed to reveal any objective findings to indicate that appellant had
any disability present relating to the accepted contusion of the face, scalp and neck and cervical
strain that would impede her ability to return to work as a full-duty mail processor without
2

Gewin C. Hawkins, 52 ECAB 242 (2001); Alice J. Tysinger, 51 ECAB 638 (2000).

3

Mary A. Lowe, 52 ECAB 223 (2001).

4

Id.; Leonard M. Burger, 51 ECAB 369 (2000).

5

Solomon Polen, 51 ECAB 341 (2000). See 5 U.S.C. § 8123(a).

4

restrictions. He noted that her current medical condition was related to symptom magnification
or inappropriate illness behavior which complicated her return to work. Dr. Kirven opined that
appellant reached maximum medical improvement and did not require additional treatment or
surgery.
The Board finds Dr. Kirven had full knowledge of the relevant facts and evaluated the
course of appellant’s condition. Dr. Kirven is a specialist in the appropriate field. At the time
benefits were terminated he clearly opined that appellant had no work-related reason for
disability and he found no evidence to support continuing residuals of the accepted conditions.
Dr. Kirven’s opinion as set forth in his report of May 27, 2009 is found to be probative evidence
and reliable. The Board finds that his opinion constitutes the weight of the medical evidence and
is sufficient to justify the Office’s termination of benefits for the accepted conditions of
contusion of the face, scalp and neck and cervical strain.
After Dr. Kirven’s examination, appellant submitted reports from Dr. Byrd dated
January 7, 2009 to January 27, 2010, who continued to recommend an anterior cervical
discectomy and fusion at C5-6 and C6-7. Dr. Byrd noted that his opinion differed from
Dr. Kirven as he believed appellant’s symptoms and need for surgery were directly related to her
work injury. Similarly, in reports dated August 24, 2009 to January 27, 2010, he noted that
appellant was progressing well after an August 7, 2009 surgery and returned appellant to work
light duty on November 16, 2009 and full duty on January 4, 2010. Although Dr. Byrd
supported that appellant continuing symptoms and need for surgery were due to appellant’s work
injury, his opinion on causal relationship was conclusory without any additional rationale.6 He,
as noted above, was on one side of a conflict that was resolved by Dr. Kirven. The Board has
held that reports from a physician who was on one side of a medical conflict that an impartial
specialist resolved, are generally insufficient to overcome the weight accorded to the report of
the impartial medical examiner, or to create a new conflict.7 Thus, Dr. Byrd’s reports are
insufficient to overcome those of Dr. Kirven or to create a new conflict in the medical evidence.
On appeal, appellant asserts that Dr. Kirven was insufficient to establish that appellant’s
accepted conditions had resolved and that OWCP should have accepted additional conditions.
As explained, Dr. Kirven resolved the medical conflict and Dr. Byrd’s additional reports were
not sufficient to create a new conflict. The Board also notes that OWCP’s March 15, 2010
decision did not specifically adjudicate whether appellant had additional conditions causally
related to her August 15, 2008 work injury. Consequently, the Board does not have jurisdiction
over this matter.8
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
6

See George Randolph Taylor, 6 ECAB 986, 988 (1954) (where the Board found that a medical opinion not
fortified by medical rationale is of little probative value).
7

I.J., 59 ECAB 408 (Docket No. 07-2362, issued March 11, 2008). See Dorothy Sidwell, 41 ECAB 857 (1990).

8

See 20 C.F.R. § 501.2(c).

5

CONCLUSION
The Board finds that OWCP has met its burden of proof to terminate compensation
benefits effective July 15, 2009 and that appellant failed to establish that she had any continuing
disability due to his accepted condition after July 15, 2009.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 15, 2010 is affirmed.
Issued: July 20, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

